74 So. 3d 1131 (2011)
Ralph ADKINS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D10-1183.
District Court of Appeal of Florida, Fifth District.
November 18, 2011.
James S. Purdy, Public Defender, and Susan A. Fagan, Assistant Public Defender, Daytona Beach, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Megan Saillant, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Appellant, Ralph Adkins, timely appeals a judgment and sentence finding him in violation of his community control. Adkins contends that the trial court failed to make the required specific findings as to the provisions of his community control that were violated. See Young v. State, 4 So. 3d 1265 (Fla. 5th DCA 2009); Campbell v. State, 972 So. 2d 263 (Fla. 5th DCA 2008); Patt v. State, 876 So. 2d 1278 (Fla. 5th DCA 2004). The State concedes error. Therefore, the matter is remanded to the trial court to make specific findings as to which provisions of community control were violated by Adkins.
REVERSED and REMANDED with instructions.
SAWAYA, PALMER and JACOBUS, JJ., concur.